                 Case 2:20-mj-00901-VCF Document 16 Filed 01/27/21 Page 1 of 4




1    NICHOLAS A. TRUTANICH
     United States Attorney
2    Nevada Bar Number 13644
     JIM W. FANG
3    Assistant United States Attorney
     501 Las Vegas Blvd. South, Ste. 1100
4    Las Vegas, Nevada 89101
     Tel: 702.388.6317 / Fax: 702.388.6418                                 1/27/2021
5    jim.fang@usdoj.gov

6    Attorneys for the United States

7                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
8
     UNITED STATES OF AMERICA,                          Case No. 2:20-mj-00901-VCF
9
                     Plaintiff,                         ORDER
                                                        Stipulationto Continue the Preliminary
10                                                      Hearing (Second Request)
            v.
11
     DELASHAUN DEAN,
12
                     Defendant.
13

14

15          It is hereby stipulated and agreed, by and between Nicholas A. Trutanich, United

16   States Attorney, through Jim W. Fang, Assistant United States Attorney, and Erin M.

17   Gettel, Assistant Federal Public Defender, counsel for Defendant, that the preliminary

18   hearing in the above-captioned matter, previously scheduled for January 29, 2020, at 4:00

19   p.m., be vacated and continued until a time convenient to the Court, but no earlier than 90

20   days from the current setting.

21          1.       Federal Rule of Criminal Procedure Rule 5.1(d) provides that “[w]ith the

22   defendant’s consent and upon a showing of good cause—taking into account the public

23   interest in the prompt disposition of criminal cases—a magistrate judge may extend the time

24   limits [for preliminary hearings] one or more times.” Here, the parties have agreed to a pre-
                 Case 2:20-mj-00901-VCF Document 16 Filed 01/27/21 Page 2 of 4




1    indictment plea and submitted it for the court’s consideration. Additional time is needed to

2    allow the court to consider whether to accept the plea.

3           2.       This continuance is not sought for the purposes of delay, but to allow the

4    court an opportunity to examine the merits of this case before deciding whether to accept

5    the parties’ plea agreement.

6           3.       Defendant is in custody and agrees to the continuance.

7           4.       Denial of this request could result in a miscarriage of justice, and the ends of

8    justice served by granting this request outweigh the best interest of the public and the

9    defendants in a speedy trial.

10          5.       The additional time requested by this stipulation is excludable in computing

11   the time within which indictment must be filed pursuant to the Speedy Trial Act, 18 U.S.C.

12   § 3161(b), and considering the factors under 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv).

13          DATED this 27th day of January, 2021.

14   NICHOLAS A. TRUTANICH
     United States Attorney
15
     s/Jim W. Fang                                       s/ Erin M. Gettel
16   JIM W. FANG                                        ERIN M. GETTEL
     Assistant United States Attorney                   Assistant Federal Public Defender
17   Counsel for the United States                      Counsel for Defendant
18

19

20

21

22

23

24
                                                  2
                 Case 2:20-mj-00901-VCF Document 16 Filed 01/27/21 Page 3 of 4




1                                 UNITED STATES DISTRICT COURT
                                       DISTRICT OF NEVADA
2
     UNITED STATES OF AMERICA,
3
                     Plaintiff,
4
            v.                                            Case No. 2:20-mj-00901-VCF
5
     DELASHAUN DEAN,                                      FINDINGS AND ORDER
6
                     Defendant.
7

8

9           Based on the pending Stipulation between the defense and the government, and good

10   cause appearing therefore, the Court hereby finds that:

11          1.       The parties desire to continue the preliminary hearing to facilitate pre-

12   indictment resolution. A plea agreement has been reached between the parties, and the

13   agreement has been submitted for the court’s consideration. The Court finds good cause to

14   continue the hearing to allow the court additional time to decide whether to accept the plea.

15          2.       Both counsel for defendant and counsel for the government agree to the

16   continuance.

17          3.       Defendant is in custody and agrees to the continuance.

18          4.       The continuance is not sought for the purposes of delay, but to allow the court

19   an opportunity to examine the merits of this case before deciding whether to accept the

20   parties’ plea agreement.

21          5.       Denial of this request could result in a miscarriage of justice, and the ends of

22   justice served by granting this request outweigh the best interest of the public and the

23   defendants in a speedy trial.

24
                                                  3
                  Case 2:20-mj-00901-VCF Document 16 Filed 01/27/21 Page 4 of 4




1            6.       The additional time requested by this stipulation is excludable in computing

2    the time within which indictment must be filed pursuant to the Speedy Trial Act, 18 U.S.C.

3    § 3161(b), and considering the factors under 18 U.S.C. § 3161(h)(7)(A) and (B)(i) and (iv).

4            THEREFORE, IT IS HEREBY ORDERED that the preliminary hearings in the

5    above-captioned matter, previously scheduled for January 29, 2021, at 4:00 p.m., be vacated

6    and continued to _________________________,
                      4/29/2021 at 4:00 pm in LV Courtroomat3D
                                                             _______.
                                                               before Magistrate Judge Cam Ferenbach.

                             27
7            DATED this _____ day of January, 2021.

8

9                                                  _______________________________________
                                                    HONORABLE CAM FERENBACH
10                                                  UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24
                                                    4
